Citation Nr: 1435014	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  13-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation (rating) in excess of 30 percent for a service-connected anxiety disorder.

2.  Entitlement to service connection for ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Tracy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The February 2010 rating decision, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD), and granted service connection for an anxiety disorder, assigning a 30 percent disability evaluation.  The January 2013 rating decision, in pertinent part, denied service connection for IHD.

In a written and signed statement received in January 2011, prior to the RO's issuance of a statement of the case, the Veteran, through his representative, indicated that he no longer wished to pursue the appeal seeking service connection for PTSD.  As the Veteran has withdrawn the appeal on the service connection claim, and did not perfect the claim for appellate review, this issue is not in appellate status, and is not before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002).

In a June 2014 statement, the Veteran's representative gave a narrative of issues presented for review.  The representative emphasized evidence regarding PTSD and referenced a February 2013 private psychiatric evaluation wherein the psychologist opined that, due to the severity of the Veteran's PTSD, he is not capable of sustaining gainful employment; however, the Board finds that the issue of service connection for PTSD and the issue of TDIU are not on appeal.  The Veteran is not service connected for PTSD and has explicitly withdrawn his appeal of the issue, so there is no pending claim on the question of a rating for PTSD; thus, the Board finds that entitlement to a TDIU has not been raised in relation to claimed PTSD.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a rating issue).  Moreover, the Board finds that a claim for a TDIU has otherwise not been raised by the evidence of record in relation to the present appeal for a higher initial rating for an anxiety disorder.  Id.  
In evaluating this case, the Board has reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Initial Rating for an Anxiety Disorder

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of an initial disability rating for an anxiety disorder in excess of 30 percent.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran last underwent a VA psychiatric examination in December 2009.  The fact that a VA examination is over four years old is not a valid basis, unto itself, to provide a veteran with another VA examination of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a new examination was warranted after a two-year period between the last VA examination coupled with the veteran's contention that the pertinent disability had increased in severity since the last examination).  Here, the Veteran's more recent private treatment records from November 2010 to February 2013 indicate that his psychiatric symptoms may have worsened and that the diagnosed anxiety disorder has overlapping symptoms with, or symptoms encompassed by, the newly diagnosed non-service-connected PTSD.  The symptoms of generalized anxiety, sleeping difficulty, hypervigilance, and panic attacks have been noted in the December 2009 VA examination as the basis for the service-connected anxiety disorder diagnosis, and anxiety symptoms were also noted by the Veteran's private psychologist in treatment for PTSD, which is not service connected.  Because of the evidence of possible worsening since the December 2009 VA examination, a new VA examination is needed to assist in determining the current severity of the service-connected anxiety disorder, including to attempt to differentiate symptoms of non-service-connected PTSD from the service-connected anxiety disorder.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

For these reasons, a VA psychiatric medical opinion should be obtained to help determine, to the extent possible, the psychiatric symptomatology that is related to the service-connected anxiety disorder, as well as to differentiate any cognitive or psychiatric symptoms or disorders (such as PTSD) that are not due to the service-connected anxiety disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record); see also 38 C.F.R. § 4.14 (2013) (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).  

Service Connection for IHD

In a January 2013 rating decision, the RO denied service connection for IHD.  In February 2013, the Veteran submitted a written notice of disagreement, wherein the Veteran stated "I disagree with the 01/14/13 denial of service connection for my heart condition.  Please assign a Decision Review Officer to the claim and send a statement of the case."  Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  As such, the Board finds that this was a timely filed notice of disagreement to the denial of service connection for IHD.  

Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of service connection for IHD for further procedural action.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to assist in determining the current nature and severity of the service-connected anxiety disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review and he or she should indicate such review in the medical opinion report.  The VA examiner should report the extent of the Veteran's anxiety disorder in accordance with VA rating criteria.  

The VA examiner is specifically asked to differentiate the psychiatric symptoms that are related to the non-service-connected PTSD from those related to the service-connected anxiety disorder.  The examiner should review the private treatment records relating to PTSD from November 2010 to February 2013.  To the extent possible, the VA examiner should distinguish between symptomatology associated with PTSD versus that associated with the service-connected anxiety disorder.  

If the examiner is unable to differentiate between symptomatology attributed to the non-service-connected PTSD and the service-connected anxiety disorder, he or she should so explicitly state.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue of an initial disability rating for an anxiety disorder in excess of 30 percent in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

3.  The AOJ should issue a statement of the case on the issue of service connection for ischemic heart disease (IHD).  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate Substantive Appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



